Title: Memorandum from Thomas Munroe, [15 June 1802]
From: Munroe, Thomas
To: Jefferson, Thomas


            [15 June 1802]
            City of Washington Dr. to The State of Maryland
            
              
                
                
                to 1t. Apl 
                to 1. July 
              
              
                
                
                1802.
                1802
              
              
                Interest on $200,000 Loaned, from 1t. Jany. 1801.
                
                $15,000.
                $18,000
              
              
                Ditto on $50,0000	  from 1t. Octr. 1801.
                
                $ 1,500.
                  2,250
              
              
                
                
                $16,500 
                $20,250
              
              
                principal becoming due 1t. november 1802
                
                $50,000 
                
              
              
                Interest on Do. as above to 1 July 1802
                $2,250
                
                
              
              
                Do. from 1 July to 1 novem  “
                $ 1000
                 	  	 3,250 
                $53,250
              
            
            The terms of the Loan of $200,000 are, Interest to be paid quarterly & principal Reimbursable at any time after the year 1803 by instalments not exceeding one fifth of the whole sum borrowed in any one year
          